DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 and 7-8 are objected to because of the following informalities:  
Claim 1, line 9, “a body” should read “each body”.
Claim 7, line 1, “of any one” should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1, line 14 of “lumens” is indefinite because it is unclear if the limitation refers to the previously recited “plurality of lumens” or a different limitation. For examination purposes, it is assumed that the limitation should the “the plurality of lumens”.
Claim 1 recites the limitation "the distal end" in line 26.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that the limitation should the “a distal end”.
The limitation of claim 2, line 4 of “the lumen” is indefinite because it is unclear if the limitation refers to one or all of the previously recited “plurality of lumens” or a different limitation. For examination purposes, it is assumed that the limitation should the “each lumen”.
Claim 4 recites the limitation "the distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that the limitation should the “a distal end”.
Claim 5 recites the limitation "the distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that the limitation should the “a distal end”.
The limitation of claim 6, line 1 of “the lumen” is indefinite because it is unclear if the limitation refers to one or all of the previously recited “plurality of lumens” or a different limitation. For examination purposes, it is assumed that the limitation should the “each lumen”.
The limitation of claim 7, line 2 of “the lumen” is indefinite because it is unclear if the limitation refers to one or all of the previously recited “plurality of lumens” or a different limitation. For examination purposes, it is assumed that the limitation should the “each lumen”.
The limitation of claim 8, line 1 of “the body” is indefinite because it is unclear if the limitation refers to one or all of the previously recited “body of each bending segments” or a different limitation. For examination purposes, it is assumed that the limitation should the “at least one of the bodies”.
The limitation of claim 8, line 3 and line 4 of “the connecting part” is indefinite because it is unclear if the limitation refers to one or all of the previously recited “connecting part of each bending segments” or a different limitation. For examination purposes, it is assumed that the limitation should the “at least one of the connecting parts”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0273085 (Hinman).
1. Hinman discloses a surgical apparatus (articulating mechanism 350 of FIG. 7) which is a steerable member (FIG. 7; P0049) that is bendable and comprises a plurality of bending segments (links 351-354). Each of the bending segments including a body (see body of links 351-354 in FIG. 7) and a hollow channel (e.g., “Further, the links may also include one or more channels for receiving elements of attachable surgical instruments or diagnostic tools or for passage of cables that actuate them” at P0051; also see central channel 124 in FIG. 1A) formed within and surrounded by the body (FIG. 1A; P0051). The body also surrounding a central axis thereof (FIG. 1A and 7). Each of the bending segments further comprising a plurality of lumens (“channels” at P0049) extending through a portion of the body and in a direction parallel to the central axis (FIG. 7; P0049). The lumens are circumferentially spaced from one another about the central axis (FIG. 1A and 7; P0032 and P0049). Each of the lumens in each body are located the same distance from the central axis of the body (FIG. 1A and 7). Each bending segment has a connecting part (e.g., combination of hinges 355, 356 and spacer element 375) disposed on one end of the length of the body and extending thereon to connect to an adjacent one of the plurality of bending segments (FIG. 7; P0049). The surgical apparatus has a plurality of bending actuation wires (cables 381, 382) passing through the lumens in the steerable member and configured to cause the steerable member to bend (FIG. 7; P0049). The distance from the central axis of each body of each bending segment at which the lumens of each bending segment, through which the bending actuation wires pass, are disposed, changes over the span of the steerable member (FIG. 7; P0049-P0050). The closer to a distal end (e.g., end 371 in FIG. 7 which is patient-distal) of the steerable member, the more distant the lumens in the bending segments are from the central axis of each of the corresponding bodies of the steerable member (FIG. 7; P0049-P0050).
2. The body of at least one bending segment includes an outer wall (e.g., circumferential outer wall of FIG. 7). Each lumen includes a first portion (e.g., longitudinal length of channels in FIG. 7) surrounded by the material of the body and at least one second portion (e.g., open ends of channels in FIG. 7) which is partially open outward (FIG. 7).
3. Hinman discloses a surgical apparatus (articulating mechanism 350 of FIG. 7) which is a steerable member (FIG. 7; P0049) that is bendable and comprises a plurality of bending segments (links 351-354). Each of the bending segments including a body (see body of links 351-354 in FIG. 7) and a hollow channel (e.g., “Further, the links may also include one or more channels for receiving elements of attachable surgical instruments or diagnostic tools or for passage of cables that actuate them” at P0051; also see central channel 124 in FIG. 1A) extending through the body along a central axis of the body (FIG. 1A and 7; P0051). Each of the bending segments further comprising a plurality of lumens (“channels” at P0049) extending partially through the body in a direction parallel to the central axis and spaced from one another about the central axis (FIG. 7; P0049). Each bending segment has a connecting part (e.g., combination of hinges 355, 356 and spacer element 375) located between the bending segments to connect to a connecting part of an adjacent body (FIG. 7; P0049). The surgical apparatus has a plurality of bending actuation wires (cables 381, 382) passing through the lumens in the steerable member and configured to cause the steerable member to bend (FIG. 7; P0049). The bodies of the bending segments have a different shape along the length of the steerable member (e.g., see differing diameter and other dimensions at FIG. 7 and P0049-P0050).
4. The connecting parts have a smaller sectional width toward a distal end (distal end 372) of the steerable member (FIG. 7). 
5. The connecting parts grow longer along the length toward a distal end (distal end 372) of the steerable member (see spacer element 375 being longer than hinge 355 in FIG. 7).
6. Each lumen is partially open outward (see open ends of channels in FIG. 7).
7. The body of at least one bending segment includes an outer wall (e.g., circumferential outer wall of FIG. 7). Each lumen includes a first portion (e.g., longitudinal length of channels in FIG. 7) surrounded by the material of the body and at least one second portion (e.g., open ends of channels in FIG. 7) which is partially open outward (FIG. 7).
8. Each body includes an outer circumferential surface (e.g., outer circumferential surface of body as a whole in FIG. 7) and an inner circumferential surface (e.g., inner circumferential surface of cable channels or central channel in FIG. 1A and 7). An outer sidewall (e.g., outer sidewall of spacer element 375) of at least one of the connecting parts extends from the outer circumferential surface (FIG. 7). An inner sidewall (e.g., inner sidewall of spacer element 375) of at least one of the connecting part is spaced from the inner circumferential surface in the direction of the outer circumferential surface (FIG. 7).
Claim(s) 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,578,810 (Donhowe).
3. Donhowe discloses a surgical apparatus (structure 300) which is a steerable member (FIG. 3A-3B) that is bendable and comprises a plurality of bending segments (links 310a-310d). Each of the bending segments having a body (body of links 310a-310d in FIG. 3A) and a hollow channel (one channel 140 at FIG. 1B and col. 9-10, lns. 64-14) extending through the body along a central axis of the body (FIG. 1B-2 where one channel is along a central axis) Each of the bending segments further comprising a plurality of lumens (channels 350) extending partially through the body in a direction parallel to the central axis and spaced from one another about the central axis (FIG. 1B and 3A; col. 12, lns. 6-17 and 54-58). Each bending segment has a connecting part (joints 330 of protrusions 315) on each body located between the bending segments to connect to a connecting part of an adjacent body (FIG. 3A-3B; col. 11-12, lns. 59-5). Each bending segment has a plurality of bending actuation wires (tension members 335) passing through the lumens in the steerable member and configured to cause the steerable member to bend (FIG. 3A-3B; col. 12, lns. 6-17 and col. 12-13, lns. 54-6). The bodies of the bending segments have a different shape along the length of the steerable member (see protrusions 315 being different at FIG. 3A-3B and col. 12, lns. 34-53).
4. The connecting parts have a smaller sectional width (e.g., dimension along the central axis in FIG. 3A) toward a distal end (e.g., patient-distal end in FIG. 3A which is the bottom end) of the steerable member (FIG. 3A-3B; col. 12, lns. 34-53).
5. The connecting parts grow longer along the length toward a distal end (distal end in FIG. 3A which is the top end) of the steerable member (FIG. 3A-3B; col. 12, lns. 34-53).
6. The lumen is partially open outward (see open ends of channels 350 in FIG. 3A).
7. The body of at least one bending segment includes an outer wall (e.g., outer circumferential wall of links 310a-310d). Each lumen includes a first portion (e.g., longitudinal length of channels 350 in FIG. 3A) surrounded by the material of the body and at least one second portion (e.g., open ends of channels 350 in FIG. 3A) which is partially open outward (FIG. 3A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771